ERVIN, Judge,
concurring in part and dissenting in part.
I concur in all portions of the majority’s opinion with the exception of that holding it was not proven beyond a reasonable doubt that appellant was guilty of possession of more than five grams of cannabis. I feel the facts here, as in Dorsey v. State, 367 So.2d 692 (Fla. 1st DCA 1979), are sufficiently distinguishable from those which existed in Purifoy v. State, 359 So.2d 446 (Fla.1978). I would affirm the order of probation in its entirety.